Snapshot - 19PO00002-001                                                                                                                   Page 1 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                         Case Number: 19PO00002-001
                           JILL A COOK                                      Defendant's Attorney:

      THE DEFENDANT:
           pleaded guilty to citations F199928 and F199930 .
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      See next page.

             The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Count(s)      dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                            1/16/2019
                                                                            Date of Imposition of Judgment
                                                                            /s/ Jeremy D. Peterson
                                                                            Signature of Judicial Officer
                                                                            Jeremy D. Peterson, United States Magistrate Judge
                                                                            Name & Title of Judicial Officer
                                                                            1/24/2019
                                                                            Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                                1/24/2019
Snapshot - 19PO00002-001                                                                                                        Page 2 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case
      DEFENDANT: JILL A COOK                                                                                               Page 2 of 3
      CASE NUMBER: 19PO00002-001

                                                                                                                        Count
       Title & Section                      Nature of Offense                                           Offense Ended
                                                                                                                        Number
       36 CFR § 261.3(b)                    Giving false information to a Federal Officer               5/3/2018        F5199930
       36 CFR § 261.13                      Driving a motor vehicle off any established road or trail   5/3/2018        F199928




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                  1/24/2019
Snapshot - 19PO00002-001                                                                                                                     Page 3 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JILL A COOK                                                                                                            Page 3 of 3
      CASE NUMBER: 19PO00002-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: 8 months unsupervised probation to be completed 9/15/2019 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall personally appear for a probation review hearing on August 20, 2019, at 10:00 a.m., before U.S. Magistrate
            Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation, he may
            request that the probation review hearing be vacated and that his term of probation be immediately terminated. If represented,
            the defendant shall make any such request through counsel.
       5.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       6.   The defendant shall complete 6 hours of community service. The defendant shall perform and complete the community service
            hours before 8/20/2019.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpMisdemeanorProb                                               1/24/2019
